DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 14 is cancelled.  Claims 1-13 and 15 are pending in the instant application.  

Priority
This application is a national phase of International Application No.PCT/FR2017/052451, filed September 14, 2017, which claims priority to French Application No. 1658913, filed September 22, 2016.
Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 04/10/2019 and 03/20/2019 have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

Response to Restriction Requirement
Applicant’s election with traverse of Group I (claim 1-7) with elected species of the compound 
    PNG
    media_image1.png
    266
    796
    media_image1.png
    Greyscale
 and its hydrogenated compound thereof disclosed in Example 1 of the specification in the reply filed on 05/11/2019 is acknowledged.   Applicants’ traverse to the lack unity of Restriction Requirement is on the ground that the common inventive concept in all claims is the composition according to claim 1 comprising at least one bitumen and at least one additive chosen from the compounds of formula (I) or the compounds of formula (II) as defined in claim 1. As a result, it would not present an undue burden on the Examiner to search the bituminous emulsion of claims 8 and 9 
Applicants’ argument has been fully considered, but is found not persuasive.  Applicant’s claims 1-13 and 15 are drawn to different inventions.    The common inventive concept in all claims is the composition according to claim 1 comprising at least one bitumen and at least one additive chosen from the compounds of formula (I) or the compounds of formula (II) as defined in claim 1. However, the common inventive concept fails to define a contribution over the prior art because claim 1 as a whole is anticipated by the prior art cited in the Office action.  In addition, the restriction requirement is based on lack unity of invention, not burden of examining all the pending claims.  Therefore, Applicants’ argument is not persuasive.   The Restriction Requirement is indeed appropriate.  The Restriction Requirement is maintained, and made FINAL.   Furthermore, Applicants have withdrawn claims 8-13 and 15 from further consideration in the response to the Restriction Requirement. 
When Applicants overcome the art rejection, the withdrawn method claims would be subject to rejoinder.  Once rejoined, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
The elected species of claim 1 is searched and found clear of prior art.  Search and examination are further extended to entire claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xin et al.,  ACS Sustainable Chem. Eng., (2016), V.4, p.2754-2761, published on April 5, 2016.

Applicants’ claim 1 is drawn to a composition comprising at least one bitumen and at least one additive of the compounds of formula (I) 
    PNG
    media_image2.png
    165
    272
    media_image2.png
    Greyscale
  , wherein R1 R2, form, with the carbon atoms to which they are attached, a heterocycle comprising 5 ring members and the remain substituents are defined according to claim 1. 

Xin et al. discloses a composition comprising at least one bitumen (asphalt) and at least one additive of the maleic anhydride compound (ME-MA) 
    PNG
    media_image3.png
    198
    405
    media_image3.png
    Greyscale
as a curing agent, see Scheme 1 at page 2755.   The compound ME-Ma reads on the compound of the formula (I).  Xin et al. also discloses an asphalt composition containing 7.5% DER332/ME-MA (Figure 6), and the weight ration of DER332/ME-MA is 1:0.88 (page 2756, left column).  Accordingly, the amount of additive ME-MA in the composition is 3.5% by weight.  Therefore, Xin et al. anticipates claims 1-2, 4-5, and 7.
                                                                                                                                
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xin et al.

Determination of the scope and content of the prior art (MPEP §2141.01)
Xin et al. discloses a composition comprising at least one bitumen (asphalt) and at least one additive of the maleic anhydride compound (ME-MA) 
    PNG
    media_image3.png
    198
    405
    media_image3.png
    Greyscale
as a curing agent, see Scheme 1 at page 2755.

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between claim 3 and Xin composition is the prior art compound ME-MA is a methyl ester, while the additive of the compound of formula (I) 
    PNG
    media_image2.png
    165
    272
    media_image2.png
    Greyscale
 is a carboxylic acid –COOH when R3 is a hydrogen (-COOCH3 vs –COOH).    

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)



Claim Objection
Claim 6 is objected to as being dependent upon a rejected base claim 1.  However, claim 6 would be allowed if amended into an independent claim.

	

Conclusions
Claims 1-5 and 7 are rejected.
Claim 6 is objected to.
Claims 8-13 and 15 are withdrawn.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/YONG L CHU/Primary Examiner, Art Unit 1731